Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 06/21/2022 in which claims 01-20 are pending ready for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Konstantin Chaus on 07/07/2022.
The application has been amended as follows:
In claim 1, Line 10 “least about two times greater than a lateral extent of the lateral structural feature” 
Has been changed to – “least  two times greater than a lateral extent of the lateral structural feature”
In claim 19, Line 07 “wherein a wavelength of the pump pulse is at least about two times greater than a” 
Has been changed to – “wherein a wavelength of the pump pulse is at least  two times greater than a”
In claim 20, Line 09 “least about two times greater than a lateral extent of the lateral structural feature” 
Has been changed to – “least  two times greater than a lateral extent of the lateral structural feature”


Allowable Subject Matter
Claims 01-20 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a method for depth-profiling of semiconductor devices, the method comprising operations of: providing a semiconductor device comprising a target region, which comprises a lateral structural feature; 
obtaining a plurality of measured signals by implementing a plurality of times sub-operations of: projecting an optical pump pulse on the semiconductor device, such as to produce an acoustic pulse, which propagates within the target region of the semiconductor device, wherein a wavelength of the pump pulse is at least two times greater than a lateral extent of the lateral structural feature of the semiconductor device along at least one lateral direction; 
projecting an optical probe pulse on the semiconductor device, such that the probe pulse undergoes Brillouin scattering off the acoustic pulse within the target region; and 
detecting a scattered component of the probe pulse to obtain a measured signal; 
wherein in each implementation the respective probe pulse is scattered off the acoustic pulse at a respective depth within the target region, such that the target region is probed at a plurality of depths; and 
analyzing the plurality of measured signals to obtain a depth-dependence of at least one parameter characterizing the lateral structural feature.
As for claim 19, none of the prior arts alone or in combination discloses a computerized system for depth-profiling of semiconductor devices, the system comprising an optical setup and a measurement data analysis module, wherein the optical setup is configured to obtain a plurality of measured signals from a target region of a semiconductor device by repeatedly: projecting an optical pump pulse on the semiconductor device, such as to produce an acoustic pulse, which propagates within the target region, wherein a wavelength of the pump pulse is at least two times greater than a lateral extent of a lateral structural feature of the semiconductor device in the target region along at least one lateral direction; 
projecting an optical probe pulse on the semiconductor device, such that the probe pulse undergoes Brillouin scattering off the acoustic pulse within the target region; and 
detecting a scattered component of the probe pulse, thereby obtaining a respective measured signal from the plurality of measured signals; 
wherein in each repetition the probe pulse is scattered off the acoustic pulse at a respective depth within the target region; and 
wherein the measurement data analysis module is configured to analyze the plurality of measured signals, or a plurality of signals derived therefrom, to obtain a depth-dependence of at least one parameter characterizing the lateral structural feature.
As for claim 20, none of the prior arts alone or in combination discloses a non-transitory computer-readable storage medium storing instructions that cause a semiconductor device analysis system to: 
obtain a plurality of measured signals of a semiconductor device, which comprises a target region, comprising a lateral structural feature, by implementing a plurality of times sub-operations of: 
projecting an optical pump pulse on the semiconductor device, such as to produce an acoustic pulse, which propagates within the target region of the semiconductor device, wherein a wavelength of the pump pulse is at least two times greater than a lateral extent of the lateral structural feature along at least one lateral direction; 
projecting an optical probe pulse on the semiconductor device, such that the probe pulse undergoes Brillouin scattering off the acoustic pulse within the target region; and 
detecting a scattered component of the probe pulse to obtain a measured signal; 
wherein in each implementation the respective probe pulse is scattered off the acoustic pulse at a respective depth within the target region, such that the target region is probed at a plurality of depths; and 
analyze the plurality of measured signals to obtain a depth-dependence of at least one parameter characterizing the lateral structural feature.
The closest prior art, Yun (US 2017/0254749 A1) discloses systems and methods for mapping and/or measuring a mechanical property of a medium. Yun does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 1, 19, and 20; such as: 
obtaining a plurality of measured signals by implementing a plurality of times sub-operations of projecting an optical pump pulse on the semiconductor device, such as to produce an acoustic pulse, which propagates within the target region of the semiconductor device, wherein a wavelength of the pump pulse is at least two times greater than a lateral extent of the lateral structural feature of the semiconductor device along at least one lateral direction, wherein in each implementation the respective probe pulse is scattered off the acoustic pulse at a respective depth within the target region, such that the target region is probed at a plurality of depths, and analyzing the plurality of measured signals to obtain a depth-dependence of at least one parameter characterizing the lateral structural feature.
Therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 02-18 are allowed due to their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s argument, see amendments, filed 06/21/2022, with respect to claims 01-20 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejection of claims 01-20 have been withdrawn. 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886